

Exhibit 10.3


Tenant: Emtec, Inc.
Suite No.: 420


LEASE


THIS LEASE (“Lease”) is entered into as of the 9th day of March, 2010, between
RADNOR CENTER ASSOCIATES, a Pennsylvania limited partnership (“Landlord”), and
EMTEC, INC., a New Jersey corporation with its principal place of business at 11
Diamond Road. Springfield. NJ 07081 (“Tenant”).


In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:


1.             PREMISES. Landlord leases to Tenant and Tenant leases from
Landlord Suite No. 420, which the parties stipulate and agree is 7,342 rentable
square feet as shown on the space plan attached hereto as Exhibit “A”
(“Premises”), located at Two Radnor Corporate Center, 100 Matsonford Road,
Radnor, Pennsylvania 19087 (“Building”), which is a part of the project located
at Radnor Corporate Center (“Project”). The Premises are delivered “As Is”, with
the exception of Landlord, at Landlord’s expense, painting and carpeting the
Premises (“Landlord’s Work”). Landlord shall further make available to Tenant, a
tenant improvement allowance in the maximum amount of $15.00 per rentable square
foot of the Premises (“Tenant Allowance”), which shall be used to renovate of
the Premises. Tenant shall have until March 31, 2011 to decide how it wishes for
Landlord to renovate the Premises and until September 30, 2011 to allow Landlord
access to the Premises to construct the renovations or the Tenant Allowance
shall be forfeited. All renovation costs in excess of the Tenant Allowance shall
be amortized into the Fixed Rent at 8.5% interest.


2.             TERM. The Term of this Lease shall commence on April 1, 2010, but
in no event later than when Tenant assumes possession of the Premises for its
Permitted Use (the “Commencement Date”). The Term shall be for a period of 7
years and two (2) months (“Term”) ending on the last day of the calendar month.
The Commencement Date and the total cost of the Landlord’s Work shall be
confirmed by Landlord and Tenant by the execution of a Confirmation of Lease
Term (“COLT”) in the form attached hereto as Exhibit “B”. If Tenant fails  to
execute or object to the COLT within ten (10) business days of its delivery.
Landlord’s determination of such dates and costs shall be deemed accepted by
Tenant.


3.   FIXED RENT: SECURITY DEPOSIT.


(a)   Commencing on the Commencement Date and on the first (1st) day of each
month thereafter during the Term, Tenant shall pay to Landlord, without notice
or demand, and without set-off, deduction or counterclaim, the monthly
installment of annual Fixed Rent as set forth below by (i) check sent to
Landlord c/o Brandywine Realty Trust, P.O. Box 11951, Newark, NJ 07101-4951 or
(ii) wire transfer of immediately available funds to the account at Wachovia
Bank, Salem NJ account no. 2030000359075 ABA #031201467; such transfer to be
confirmed by Landlord’s accounting department upon written request by Tenant.
All payments must include the following information: Building #592 and Lease
#______. The Lease # will be provided to Tenant in the Confirmation of Lease
Term. Fixed Rent and all other sums due from Tenant under this Lease shall
collectively be defined as “Rent”.


LEASE YEAR
 
PER R.S.F.
   
INSTALLMENTS
   
FIXED RENT
                     
4/1/10-5/31/10
  $ 0.00, *   $ 0.00     $ 0.00                            
6/1/10-3/31/11
  $ 26.50,
* (based upon
  $ 14,005.25     $ 168,063.00         6,342
 rentable square feet)
                                         
4/1/11-3/31/12
  $ 27.30, *   $ 16,703.05     $ 200,436.60                            
4/1/12-3/31/13
  $ 28.12, *   $ 17,204.75     $ 206.457.04                            
4/1/13-3/31/14
  $ 28.96, *   $ 17,718.69     $ 212,624.32                            
4/1/14-3/31/15
  $ 29.83, *   $ 18,250.99     $ 219,011.86                            
4/1/15-3/31/16
  $ 30.72, *   $ 18,795.52     $ 225,546.24                            
4/1/16-5/31/17
  $ 31.64, *   $ 19,358.41     $ 232,300.88  

 
* plus any charges set forth in Articles 4 and 5 below

 
1

--------------------------------------------------------------------------------

 


(b)   Tenant shall pay the first full month’s installment of Fixed Rent (or such
initial partial month) and the Security Deposit (as defined below) by two
separate checks upon the Tenant’s execution of this Lease. If any amount due
from Tenant is not paid to Landlord when due, Tenant shall also pay as
Additional Rent (as defined in  Article 4 hereof) a late fee of five (5%)
percent of the total payment then due. The late fee shall accrue on the initial
date of a payment’s due date, irrespective of any grace period granted
hereunder. Tenant shall be required to pay a security deposit of $16,703.05
under this Lease (the “Security Deposit”), as security for the prompt and
complete performance by Tenant of every provision of this Lease. No interest
shall be paid to Tenant on the Security Deposit. If Tenant fails to perform any
of its obligations hereunder. Landlord may use, apply or retain the whole or any
part of the Security Deposit for the payment of (i) any rent or other sums of
money which Tenant may not have paid when due, and/or (ii) any sum which
Landlord may expend or be required to expend by reason of Tenant’s default. The
use of the Security Deposit by Landlord shall not prevent Landlord from
exercising any other remedy provided by this Lease or by law and shall not
operate as either liquidated damages or as a limitation on any recovery to which
Landlord may otherwise be entitled. If any portion of the Security Deposit is
used, applied or retained by Landlord, Tenant agrees, within five (5) days after
the written demand therefor is made by Landlord, to deposit cash with the
Landlord in an amount sufficient to restore the Security Deposit to its original
amount. In addition to the foregoing, if Tenant defaults (irrespective of the
fact that Tenant cured such default) more than once in its performance of a
monetary obligation and such monetary defaults aggregate in excess of $50,109.15
under this Lease. Landlord may require Tenant to increase the Security Deposit
to the greater of twice the (i) Fixed Rent then paid monthly, or (ii) the
initial amount of the Security Deposit. If Tenant shall fully comply with all of
the provisions of this Lease, the Security Deposit, or any balance thereof,
shall be returned to Tenant within a reasonable time after the later of
expiration of the Term or Tenant’s surrender of the Premises as required
hereunder. Upon the return of the Security Deposit to the original Tenant
hereunder, or the remaining balance thereof, Landlord shall be completely
relieved of liability with respect to the Security Deposit. In the event of a
transfer of the Building, Landlord shall have the right to transfer the Security
Deposit and Landlord shall thereupon be released by Tenant from all liability
for the return of such Security Deposit. Upon the assumption of such Security
Deposit by the transferee, Tenant agrees to look solely to the new landlord for
the return of said Security Deposit.


4.             ADDITIONAL RENT.


(a)   Commencing on the Commencement Date, and in each calendar year thereafter
during the Term, Tenant shall pay in advance on a monthly basis to Landlord,
Tenant’s Share of the “Recognized Expenses”, without deduction, counterclaim or
setoff, to the extent such Recognized Expenses exceed the Recognized Expenses in
calendar year 2010 (“Base Year”). Tenant’s Share is 7.18%, which is
7,342/102,243. Recognized Expenses are (i) all reasonable “Operating Costs and
Expenses” related to the maintenance, operation and repair of the Project
incurred by Landlord, including but not limited to management fee not to exceed
three (3%) percent of Rent; common area electric; and capital expenditures and
capital repairs and replacements shall be included as operating expenses solely
to the extent of the amortized costs of same over the useful life of the
improvement in accordance with generally accepted accounting principles such
useful life not to exceed five (5) years; (ii) all insurance premiums payable by
Landlord for insurance with respect to the Project and (iii) Taxes payable on
the Project. Each of the Recognized Expenses shall for all purposes be treated
and considered as Additional Rent, Tenant shall pay, in monthly installments in
advance, on account of Tenant’s Share of Recognized Expenses, the estimated
amount of the increase of such Recognized Expenses for such year in excess of
the Base Year as determined by Landlord in its reasonable discretion. Prior to
the end of the calendar year in which the Lease commences and thereafter for
each successive calendar year (each, a “Lease Year”), or part thereof, Landlord
shall send to Tenant a statement of projected increases in Recognized Expenses
in excess of the Base Year and shall indicate what Tenant’s Share of Recognized
Expenses shall be. As soon as administratively available, Landlord shall send to
Tenant a statement of actual Recognized Expenses for the  prior Lease Year
showing the Share due from Tenant In the event the amount prepaid by Tenant
exceeds the amount that was actually due then Landlord shall issue a credit to
Tenant in an amount equal to the over charge, which credit Tenant may apply to
future payments on account of Recognized Expenses until Tenant has been fully
credited with the over charge. If the credit due to Tenant is more than the
aggregate total of future rental payments, Landlord shall pay to Tenant the
difference between the credit in such aggregate total. In the event Landlord has
undercharged Tenant, then Landlord shall send Tenant an invoice with the
additional amount due, which amount shall be paid in full by Tenant within
thirty (30) days of receipt.


(b)   Operating Costs and expenses shall not include any of the following:


(i)  Repairs or other work occasioned by fire, windstorm or other insured
casualty or by the exercise of the right of eminent domain to the extent of
insurance proceeds or condemnation awards received therefor;


(ii)  Leasing commissions, accountants’, consultants’, auditors or attorneys’
fees, costs and disbursements and other expenses incurred in connection with
negotiations or disputes with other tenants or prospective tenants or other
occupants, or associated with the enforcement of any other leases or the defense
of Landlord’s title to or interest in the real property or any part thereof;


(iii)  Costs incurred by Landlord in connection with construction of the
Building and related facilities, the correction of latent defects in
construction of the Building or the discharge of Landlord’s Work;


(iv)  Costs (including permit, licenses and inspection fees) incurred in
renovating or otherwise improving or decorating, painting, or redecorating the
Building or space for other tenants or other occupants or vacant space;


(v)  Depreciation and amortization;


 
2

--------------------------------------------------------------------------------

 

(vi)  Costs incurred due to a breach by Landlord or any other tenant of the
terms and conditions of any lease;


(vii)  Overhead and profit increment paid to subsidiaries or affiliates of
Landlord for management or other services on or to the Building or for supplies,
utilities or other materials, to the extent that the costs of such services,
supplies, utilities or materials exceed the reasonable costs that would have
been paid had the services, supplies or materials been provided by unaffiliated
parties on a reasonable basis without taking into effect volume discounts or
rebates offered to Landlord as a portfolio purchaser;
 
(viii)  Interest on debt or amortization payments on any mortgage or deeds of
trust or any other borrowings and any ground rent;


(ix)  Ground rents or rentals payable by Landlord pursuant to any over-lease;


(x)  Any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;


(xi)  Costs incurred in managing or operating any “pay for” parking facilities
within the Project;


(xii) Expenses resulting from the gross negligence or willful misconduct of
Landlord;


(xiii)  Any fines or fees for Landlord’s failure to comply with governmental,
quasi-governmental, or regulatory agencies’ rules and regulations;


(xiv)  Legal, accounting and other expenses related to Landlord’s financing,
re-financing, mortgaging or selling the Building or the Project;


(xv)  Costs for sculpture, decorations, painting or other objects of art in
excess of amounts typically spent for such items in office buildings of
comparable quality in the competitive area of the Building;


(xvi)  Cost of any political, charitable or civic contribution or donation; and


(xvii)  Costs that are capital in nature except as provided in subsection 4(a)
hereof.


(c)   Tenant shall have the right, at its sole cost and expense, within ninety
(90) days from receipt of Landlord’s statement of Recognized Expenses, to audit
or have its appointed accountant audit Landlord’s records related to Recognized
Expenses provided that any such audit may not occur more frequently than once
each calendar year nor apply to any year prior to the year of the statement
being reviewed. In the event Tenant’s audit discloses any discrepancy, Landlord
and Tenant shall use their best efforts to resolve the dispute and make an
appropriate adjustment, failing which, they shall submit any such dispute to
arbitration pursuant to the rules and under the jurisdiction of the American
Arbitration Association in Philadelphia, Pennsylvania. The decision rendered in
such arbitration shall be final, binding and non-appealable. The expenses of
arbitration, other than individual legal and accounting expenses which shall be
the respective parties’ responsibility, shall be divided equally between the
parties. In the event, by agreement or as a result of an arbitration decision,
it is determined that the actual Recognized Expenses exceeded those claimed by
the Landlord by more than ten percent (10%), the actual, reasonable hourly costs
to Tenant of Tenant’s audit (including legal and accounting costs) shall be
reimbursed by Landlord. In the event Tenant utilizes a contingent fee auditor
and Landlord is responsible for the payment of such auditor, Landlord shall only
pay the reasonable hourly fee of such auditor.


5.             ELECTRICITY CHARGES. Landlord shall not be liable for any
interruption or delay in electric or any other utility service for any reason
unless caused by the gross negligence or willful misconduct of Landlord or its
agents. Landlord shall have the right to change the electric and other utility
provider to the Project or Building at any time. Notwithstanding anything in
this Lease to the contrary, Tenant shall pay to Landlord, as Additional Rent,
all charges incurred by Landlord or its agent for electricity; such charges for
the Premises shall be based upon Tenant’s Share and such common area charges for
the Building shall be based on Tenant’s Share. The aforesaid electricity charges
shall commence upon occupancy by Tenant of the Premises. Landlord shall have the
right to estimate the electric charge but shall be required to reconcile on en
annual basis based on invoices received for such period.


Except for reasons outside of Landlord’s control, Landlord, during the hours of
8:00 A.M. to 6:00 P.M. on weekdays and on Saturdays from 8:00 A.M. to 1:00 P.M.
(“Working Hours”), excluding legal holidays, shall furnish the Premises with
heat and air-conditioning in the respective seasons, and at all times provide
the Premises with electricity for lighting and usual office equipment. At any
hours other than the aforementioned, such heat and air-conditioning services
will be provided at Tenant’s expense at $75.00 per hour. Notwithstanding
anything herein to the contrary, if Landlord reasonably determines that Tenant’s
use of electricity is excessive, Tenant agrees to pay for the installation of a
separate electric meter to measure electrical usage in excess of normal office
use and to pay Landlord for all such excess electricity registered in such
submeter.
 
 
3

--------------------------------------------------------------------------------

 

6.             SIGNS; USE OF PREMISES AND COMMON AREAS. Landlord shall provide
the original Tenant hereinabove named with standard identification signage on
all Building directories and at the entrance to the Premises. No other signs
shall be placed, erected or maintained by Tenant at any place upon the Premises,
Building or Project. Tenant’s use of the Premises shall be limited to general
office use and storage incidental thereto (“Permitted Use”). The Permitted Use
shall be subject to all applicable laws and governmental rules and regulations
and to all reasonable requirements of the insurers of the Building Tenant shall
not install in or for the Premises, any equipment which requires more electric
current than is standard. Tenant shall have the right, non-exclusive and in
common with others, to use (i) the exterior paved driveways and walkways of the
Building for vehicular and pedestrian access to the Building, (ii) the internal
common area, including elevators and (iii) the designated parking areas of the
Project for the parking of automobiles of Tenant and its employees and business
visitors; provided Landlord shall have the right in its sole discretion and from
time to time, to construct, maintain, operate, repair, close, limit, take out of
service, alter, change and modify all or any part of the common areas of the
Project, including without limitation, reasonably restrict or limit Tenant’s
utilization of the parking areas in the event the same become overburdened and
in such case to equitably allocate on proportionate basis or assign parking
spaces among Tenant and the other tenants of the Building.


7.             ENVIRONMENTAL MATTERS. Tenant shall not generate, manufacture,
refine, transport, treat, store, handle, dispose, bring or otherwise cause to be
brought or permit any of its agents, employees, contractors or invitees to bring
in, on or about any part of the Premises, Building or Project, any hazardous
substance or hazardous waste in violation of applicable law.


8.             TENANTS ALTERATIONS. Tenant will not cut or drill into or secure
any fixture, apparatus or equipment or make alterations, improvements or
physical additions (collectively, “Alterations”) of any kind to any part of the
Premises without first obtaining the written consent of Landlord, such consent
not to be unreasonably withheld. Notwithstanding anything in this Lease to the
contrary, all furniture, trade fixtures and equipment (including telephone,
security and communication equipment system wiring and cabling) installed by or
for Tenant, its assignees or sublessees shall be removed by Tenant at the
termination of this Lease.


9.             ASSIGNMENT AND SUBLETTING.


(a)   Tenant shall not, without the prior written consent of Landlord, such
consent not to be unreasonably withheld, assign this Lease or any interest
herein or sublet the Premises or any part thereof. Any of the foregoing acts
without such consent shall be void. If at any time during the Term Tenant
desires to assign this Lease or sublet all or any part of the Premises, Tenant
shall give notice to Landlord of such desire, including the name, address and
contact party for the proposed assignee or subtenant, the effective date of the
proposed assignment or sublease (including the proposed occupancy date by the
proposed assignee or sublessee), and in the instance of a proposed sublease, the
square footage to be subleased, a floor plan professionally drawn to scale
depicting the proposed sublease area, and a statement of the duration of the
proposed sublease (which shall in any and all events expire by its terms prior
to the scheduled expiration of this Lease, and immediately upon the sooner
termination hereof). Landlord may, at its option, exercisable by notice given to
Tenant within forty-five (45) days next following Landlord’s receipt of Tenant’s
notice, elect to recapture the Premises if Tenant is proposing to sublet or
terminate this Lease in the event of an assignment. Regardless of Landlord’s
consent, no subletting or assignment shall release Tenant of Tenant’s obligation
or alter the primary liability of Tenant to pay the Rent and to perform all
other obligations to be performed by Tenant hereunder for the remainder of the
then current Lease Term. Landlord shall be entitled to a $250 fee for consenting
to any sublet or assignment.


(b)   The parties agree that if shall not be unreasonable to Landlord to
withhold its consent to any assignment or sublease if: (i) the proposed assignee
or sublessee shall have a net worth which is not acceptable to Landlord in
Landlord’s reasonable discretion; (ii) the proposed assignee or sublessee shall
have no reliable credit history or an unfavorable credit history, or other
reasonable evidence exists that the proposed assignee or sublessee will
experience difficulty in satisfying its financial or other obligations under
this Lease; (iii) the proposed assignee of sublessee, in Landlord’s reasonable
opinion, is not reputable and of good character; (iv) the portion of the
Premises requested to be subleased renders the balance of the Premises
unleasable as a separate area; (v) Tenant is proposing a sublease at a rental or
subrental rate which is less than the then fair market rental rate for the
portion of the Premises being subleased or assigned, or Tenant is proposing to
assign or sublease to an existing tenant of the Building or another property
owned by Landlord or by its partners, or to another prospect with whom Landlord
or its partners, or their affiliates are then negotiating; (vi) the proposed
assignee or sublessee will cause Landlord’s existing parking facilities to be
reasonably inadequate, or in violation of code requirements, or require Landlord
to increase the parking area or the number of parking spaces to meet code
requirements, or the nature of such party’s business shall reasonably require
more than four (4) parking spaces per 1,000 rentable square feet of floor space,
or (vii) the nature of such party’s proposed business operation would or might
reasonably permit or require the use of the Premises in a manner inconsistent
with the “Permitted Use” specified herein, would or might reasonably otherwise
be in conflict with express provisions of this Lease, would or might reasonably
violate the terms of any other lease for the Building, or would, in Landlord’s
reasonable judgment, otherwise be incompatible with other tenancies in the
Building.
 
 
4

--------------------------------------------------------------------------------

 

(c)   Notwithstanding anything to the contrary in this Article 9(a) and 9(b),
Tenant may, after notice to, but without the consent of Landlord, assign this
Lease to an affiliate (i.e., a corporation 50% or more of whose capital stock is
owned by the same stockholders owning 50% or more of Tenant’s capital stock),
parent or subsidiary corporation of Tenant or to a corporation to which it sells
or assigns all of substantially all of its assets or stock or with which it may
be consolidated or merged (“Affiliate”), provided such purchasing, consolidated,
merged, affiliated or subsidiary corporation shall, in writing, assume and agree
to perform all of the obligations of Tenant under this Lease, shall have a net
worth at least equal to $10,000,000, and it shall deliver such assumption with a
copy of such assignment to Landlord within ten (10) days thereafter, and
provided further that Tenant shall not be released or discharged from any
liability under this Lease by reason of such assignment.


10.           LANDLORD’S RIGHT OF ENTRY. Landlord and persons authorized by
Landlord may enter the Premises at all reasonable times upon reasonable advance
notice (or any time without notice in the case of an emergency). Landlord shall
not be liable for inconvenience to or disturbance of Tenant by reason of any
such entry; provided, however, that in the case of repairs or work, such shall
be done, so far as practicable, so as to not unreasonably interfere with
Tenant’s use of the Premises.


11.           REPAIRS AND MAINTENANCE. Tenant, at its sole cost and expense,
shall keep and maintain the Premises in good order and condition, free of
rubbish, and shall promptly make all non-structural repairs necessary to keep
and maintain such good order and condition. Tenant shall have the option of
replacing lights, ballasts, tubes, ceiling tiles, outlets and similar equipment
itself or it shall have the ability to advise Landlord of Tenant’s desire to
have Landlord make such repairs. If requested by Tenant, Landlord shall make
such repairs to the Premises within a reasonable time of notice to Landlord and
shall charge Tenant for such services at Landlord’s standard rate (such rate to
be competitive with the market rate for such services). When used in this
Article 11, the term “repairs” shall include replacements and renewals when
necessary. All repairs made by Tenant or Landlord shall utilize materials and
equipment which are at least equal in quality and usefulness to those originally
used in constructing the Building and the Premises. Landlord shall provide the
janitorial services for the Premises set forth on Exhibit “C”.


12.           INSURANCE: SUBROGATION RIGHTS.


(a)   Tenant shall obtain and keep in force at all times during the term hereof,
at its own expense, commercial general liability insurance including contractual
liability and personal injury liability and all similar coverage with total
limits including the Umbrella limits of $3,000,000 on account of bodily injury
to or death of one or more persons as the result of any one accident or disaster
and on account of damage to property, or in such other amounts as Landlord may
from time to time reasonably require. Tenant shall also require its movers to
procure and deliver to Landlord a certificate of insurance naming Landlord as an
additional insured. Tenant shall, at its sole cost and expense, maintain in full
force and effect on all Tenant’s trade fixtures, equipment and personal property
on the Premises, a policy of “special form” property insurance covering the full
replacement value of such property. All liability insurance required hereunder
shall not be subject to cancellation without at least thirty (30) days prior
notice to all insureds, and shall name Tenant as insured and Landlord and
Brandywine Realty Trust as additional insureds, and, if requested by Landlord,
shall also name as an additional insured any mortgagee or holder of any mortgage
which may be or become a lien upon any part of the Premises. Prior to the
commencement of the Tern, Tenant shall provide Landlord with certificates which
evidence that the coverages required have been obtained for the policy periods.
Tenant shall also furnish to Landlord throughout the Term replacement
certificates at least thirty (30) days prior to the expiration dates of the then
current policy or policies. All the insurance required under this Lease shall be
issued by insurance companies authorized to do business in the Commonwealth of
Pennsylvania with a financial rating of at least an A-X as rated in the most
recent edition of Best’s Insurance Reports and in business for the past five
years. The limit of any such insurance shall not limit the liability of Tenant
hereunder. If Tenant fails to maintain such insurance, Landlord may, but is not
required to, procure and maintain the same, at Tenant’s expense to be reimbursed
by Tenant as Additional Rent within ten (10) days of written demand. Any
deductible under such insurance policy in excess of Twenty Five Thousand
($25,000) must be approved by Landlord in writing prior to issuance of such
policy. Tenant shall not self-insure without Landlord’s prior written consent.
Each party hereto, and anyone claiming through or under them by way of
subrogation, waives and releases any cause of action it might have against the
other party and Brandywine Realty Trust and their respective employees,
officers, members, partners, trustees and agents, on account of any loss or
damage that is insured against under any insurance policy required to be
obtained hereunder or otherwise, and Landlord hereby agrees to defend, indemnify
and hold Tenant harmless at all times as to any related claim(s) of Brandywine
Realty Trust. Each party agrees that it shall cause its insurance carrier to
endorse all applicable policies waiving the carrier’s right of recovery under
subrogation or otherwise against the other party.


(b)   Landlord shall obtain and maintain the following insurance during the Term
of this Lease: (i) replacement cost insurance including “special form” property
insurance on the Building and on the Project, (ii) builder’s risk insurance for
the Landlord Work to be constructed by Landlord in the Project, and (iii)
commercial general liability insurance (including bodily injury and property
damage) covering Landlord’s operations at the Project in amounts reasonably
required by the Landlord’s lender or Landlord.


13.           INDEMNIFICATION.


(a)   Tenant shall defend, indemnify and hold harmless Landlord, Brandywine
Realty Trust and their respective employees and agents from and against any and
all third-party claims, actions, damages, liability and expense (including all
reasonable attorney’s fees, expenses and liabilities incurred in defense of any
such claim or any action or proceeding brought thereon) arising from any
activity, work or things done, permitted or suffered by Tenant or its agents,
licensees or invitees in or about the Premises, the Building or the Project
contrary to the requirements of this Lease, and any negligence or willful act of
Tenant or any of Tenant’s agents, contractors, employees or invitees. Without
limiting the generality of the foregoing. Tenant’s obligations shall include any
case in which Landlord or Brandywine Realty Trust shall be made a party to any
litigation commenced by or against Tenant, its agents, subtenants, licensees,
concessionaires, contractors, customers or employees, in which case Tenant shall
defend, indemnify and hold harmless Landlord and Brandywine Realty Trust and
shall pay all costs, expenses and reasonable attorney’s fees incurred or paid by
Landlord and Brandywine Realty Trust in connection with such litigation, after
notice to Tenant and Tenant’s refusal to defend such litigation, and upon notice
from Landlord shall defend the same at Tenant’s expense by counsel satisfactory
to Landlord

 
5

--------------------------------------------------------------------------------

 


(b)   Landlord shall defend, indemnify and hold harmless Tenant and its
respective employees and agents from and against any and all third-party claims,
actions, damages, liability and expense (including all attorney’s fees, expenses
and liabilities incurred in defense of any such claim or any action or
proceeding brought thereon) arising from any activity, work or things done,
permitted or suffered by Landlord or its agents in or about the Premises, the
Building or the Project contrary to the requirements of the Lease, any breach or
default in the performance of any obligation of Landlord’s part to be performed
under the terms of this Lease, and any negligence or willful act of Landlord or
any of Landlord’s agents, contractors, employees or invitees. Without limiting
the generality of the foregoing, Landlord’s obligations shall include any case
in which Tenant shall be made a party to any litigation commenced by or against
Landlord, its agents, subtenants, licensees, concessionaires, contractors,
customers or employees, in which case Landlord shall defend, indemnify and hold
harmless Tenant and its respective employees and agents, and shall pay all
costs, expenses and reasonable attorney’s fees incurred or paid by Tenant
(again, as well as its respective employees and agents) in connection with such
litigation, after notice to Landlord and Landlord’s refusal to defend such
litigation, and upon notice from Tenant shall defend the same at Landlord’s
expense by counsel satisfactory to Tenant.


14.           FIRE DAMAGE. If (i) the casualty damage is of a nature or extent
that, in Landlord’s reasonable judgment, the repair and restoration work would
require more than two hundred ten (210) consecutive days to complete after the
casualty (assuming normal work crews not engaged in overtime), or (ii) more than
thirty (30%) percent of the total area of the Building is extensively damaged,
or (iii) the casualty occurs in the last Lease Year of the Term and Tenant has
not exercised a renewal right or (iv) insurance proceeds are unavailable or
insufficient, either party shall have the right to terminate this Lease and all
the unaccrued obligations of the parties hereto, by sending written notice of
such termination to the other within thirty (30) days of the date of casualty.
Such notice is to specify a termination date no less than fifteen (15) days
after its transmission. In the event of damage or destruction to the Premises or
any part thereof as set forth in subsections (i), (ii) or (iii) above and
neither party has terminated this Lease, Tenant’s obligation to pay Fixed Rent
and Additional Rent shall be equitably adjusted or abated for such time as the
Premises is not capable of being used by Tenant for its Permitted Use.


15.           SUBORDINATION: RIGHTS OF MORTGAGEE. This Lease shall be
subordinate at all times to the lien of any mortgages now or hereafter placed
upon the Premises, Building and/or Project and land of which they are a part
without the necessity of any further instrument or act on the part of Tenant to
effectuate such subordination. Tenant further agrees to execute and deliver
within ten (10) day of demand such further instrument evidencing such
subordination and attornment as shall be reasonably required by any mortgagee.
If Landlord shall be or is alleged to be in default of any of its obligations
owing to Tenant under this Lease, Tenant shall give to the holder of any
mortgage (the “Mortgagee”) now or hereafter placed upon the Premises, Building
and/or Project, notice by overnight mail of any such default which Tenant shall
have served upon Landlord. Tenant shall not be entitled to exercise any right or
remedy as there may be because of any default by Landlord without having given
such notice to the Mortgagee. If Landlord shall fail to cure such default, the
Mortgagee shall have forty-five (45) additional days within which to cure such
default.


16.           CONDEMNATION. If in Landlord’s reasonable judgement a taking
renders the Building unsuitable at Landlord’s option, this Lease shall, at
either party’s option, terminate as of the date title to the condemned real
estate vests in the condemnor, and the Rent herein reserved shall be apportioned
and paid in full by Tenant to Landlord to that date and all rent prepaid for
period beyond that date shall forthwith be repaid by Landlord to Tenant and
neither party shall thereafter have any liability hereunder. If this Lease is
not terminated after any such taking or condemnation, the Fixed Rent and the
Additional Rent shall be equitably reduced in proportion to the area of the
Premises which has been taken for the balance of the Term. Tenant shall have the
right to make a claim against the condemnor for moving expenses and business
dislocation damages to the extent that such claim does not reduce the sums
otherwise payable by the condemnor to Landlord.


17.           ESTOPPEL CERTIFICATE. Each party agrees at any time and from time
to time, within ten (10) days after the other party’s written request, to
execute and deliver to the other party a written instrument in recordable form
certifying all information reasonably requested.


18.           DEFAULT. If Tenant fails to pay any installment of Rent when due;
provided, however, Landlord shall provide written notice of the failure to pay
such Rent and Tenant shall have a five (5) business day grace period from its
receipt of such Landlord’s notice within which to pay such Rent without creating
a default hereunder. The late fee set forth in Article 3 hereof shall be due on
the first day after such payment is due irrespective of the foregoing notice and
grace period; Tenant “vacates” the Premises (other than in the case of a
permitted subletting or assignment) or permits the same to be unoccupied; Tenant
fails to bond over a construction or mechanics lien within twenty (20) days of
demand; Tenant fails to observe or perform any of Tenant’s other non-monetary
agreements or obligations herein contained within twenty (20) days after written
notice specifying the default, or the expiration of such additional time period
as is reasonably necessary to cure such default, provided Tenant immediately
commences and thereafter proceeds with all due diligence and in good faith to
cure such default; then, in any such event, an “Event of Default” shall be
deemed to exist and Tenant shall be in default hereunder.

 
6

--------------------------------------------------------------------------------

 


If an Event of Default shall occur, the following provisions shall apply and
Landlord shall have, in addition to all other rights and remedies available at
law or in equity, including the right to terminate the Lease, the rights and
remedies set forth herein, which may be exercised upon or at any time following
the occurrence of an Event of Default. 1. Acceleration of Rent. By notice to
Tenant, Landlord shall have the right to accelerate all Rent and all expense due
hereunder and otherwise payable in installments over the remainder of the Term;
and the amount of accelerated rent to the termination date, without further
notice or demand for payment, shall be due and payable by Tenant within five (5)
days after Landlord has so notified Tenant, such amount collected from Tenant
shall be discounted to present value using an interest rate of six percent (6%)
per annum. Additional Rent which has not been included, in whole or in part, in
accelerated rent, shall be due and payable by Tenant during the remainder of the
Term, in the amounts and at the times otherwise provided for in this Lease. 2.
Landlord’s Damages. The damages which Landlord shall be entitled to recover from
Tenant shall be the sum of: (i) all Fixed Rent and Additional Rent accrued and
unpaid as of the termination date; and (ii)(a) all reasonable costs and expenses
incurred by Landlord in recovering possession of the Premises, including legal
fees, and removal and storage of Tenant’s property, (ii)(b) the reasonable costs
and expenses of restoring the Premises to the condition in which the same were
to have been surrendered by Tenant as of the expiration of the Term, and (ii)(c)
the costs of reletting commissions; and (iii) all Fixed Rent and Additional Rent
otherwise payable by Tenant over the remainder of the Term as reduced to present
value and all consequential damages relating to Tenant’s breach of this Lease,
less deducting from the total determined under subsections (i), (ii) and (iii)
above, all Rent which Landlord receives from other tenant(s) by reason of the
leasing of the Premises during any period falling within the otherwise remainder
of the Term. Landlord agrees to use reasonable efforts to mitigate its damages,
provided that Landlord shall not be liable to Tenant for its inability to
mitigate damages if it shall endeavor to relet the Premises in like manner as it
offers other comparable vacant space or property available for leasing to others
in the Project of which the Building is a part. 3. Landlord’s Right to Cure.
Without limiting the generality of the foregoing, if Tenant shall fail to
perform any of its obligations hereunder, Landlord may, in addition to any other
rights it may have in law or in equity, cure such default on behalf of Tenant,
and Tenant shall reimburse Landlord upon demand for any sums paid or costs
incurred by Landlord in curing such default, including reasonable attorneys’
fees and other legal expenses, together with interest at a rate of twelve (12%)
percent (“Default Rate”) from the dates of Landlord’s incurring of costs or
expenses. 4. Interest on Damage Amounts. Any sums payable by Tenant hereunder,
which are not paid after the same shall be due, shall bear interest at the
Default Rate. 5. No Waiver by Landlord. No delay or forbearance by Landlord in
exercising any right or remedy hereunder, or Landlord’s undertaking or
performing any act or matter which is not expressly required to be undertaken by
Landlord shall be construed, respectively, to be a waiver of Landlord’s rights
or to represent any agreement by Landlord to undertake or perform such act or
matter thereafter. Waiver by Landlord of any breach by Tenant of any covenant or
condition herein contained (which waiver shall be effective only if so expressed
in writing by Landlord) or failure by Landlord to exercise any right or remedy
in respect of any such breach shall not constitute a waiver or relinquishment
for the  future of Landlord’s right to have any such covenant or condition duly
performed or observed by Tenant, or of Landlord’s rights arising because of any
subsequent breach of any such covenant or condition nor bar any right or remedy
of Landlord in respect of such breach or any subsequent breach.


In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:


WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.


In any action to confess judgment in ejectment, Landlord shall first cause to be
filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.


[ILLEGIBLE] (INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT
TENANT HAS VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS
RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE FOREGOING
PARAGRAPHS REGARDING CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES
THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING
OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION AND EXECUTING UPON
SUCH JUDGMENT. IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH HEREIN, LANDLORD
SHALL PROVIDE FULL CREDIT TO TENANT FOR ANY MONTHLY CONSIDERATION WHICH LANDLORD
RECEIVES FOR THE LEASED PREMISES IN MITIGATION OF ANY OBLIGATION OF TENANT TO
LANDLORD FOR THAT MONEY. FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM
AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR VIOLATION OF TENANTS CONSTITUTIONAL
RIGHTS IN THE EVENT THAT JUDGMENT IFOR POSSESSION IS CONFESSED PURSUANT TO THIS
LEASE.
 
 
7

--------------------------------------------------------------------------------

 


19.           SURRENDER. Tenant shall, at the expiration of the Term, promptly
quit and surrender the Premises in good order and condition, normal wear and
tear and damages caused by fire and other casualty excepted, and in conformity
with the applicable provisions of this Lease. Tenant shall have no right to hold
over beyond the expiration of the Term and in the event Tenant fails to deliver
possession of the Premises as herein provided, Tenant’s occupancy shall not be
construed to effect or constitute anything other than a tenancy at sufferance.
During the first thirty days occupancy beyond the expiration of the Term, the
amount of Fixed Rent owed to Landlord by Tenant shall automatically increase for
an additional month at one hundred fifty percent (150%), the sum of the Rent as
those sums are at that time calculated under the provisions of the Lease.
Thereafter, the amount of Fixed Rent owed to Landlord by Tenant shall
automatically increase, on a month to month basis, at two hundred percent
(200%), the sum of the Rent as those sums are at that time calculated under the
provisions of the Lease. The acceptance of rent by Landlord or the failure or
delay of Landlord in notifying or evicting Tenant following the expiration or
sooner termination of the Term shall not create any tenancy rights in Tenant and
any such payments by Tenant may be applied by Landlord against its costs and
expenses, including attorney’s fees, incurred by Landlord as a result of such
holdover.


20.           RULES AND REGULATIONS. At all times during the Term, Tenant, its
employees, agents, invitees and licenses shall comply with all rules and
regulations specified on Exhibit “D” attached hereto and made a part hereof,
together with all reasonable rules and regulations as Landlord may from time to
time promulgate provided they do not materially increase the financial burdens
of Tenant or take away any rights specifically provided to Tenant in this Lease.
In the event of an inconsistency between the rules and regulations and this
Lease, the provisions of this Lease shall control.


21.           GOVERNMENTAL REGULATIONS. Tenant shall, in the use and occupancy
of the Premises and the conduct of Tenant’s business or profession therein, at
all times comply with all applicable laws, ordinances, orders, notices, rules
and regulations of the federal, state and municipal governments. Landlord shall
be responsible for compliance with Title III of the Americans with Disabilities
Act of 1990, 42 U.S.C. §12181 et seq. and its regulations, (collectively, the
“ADA”) (i) as to the design and construction of exterior and interior common
areas (e.g. sidewalks and parking areas) and (ii) with respect to the initial
design and construction by Landlord. Except as set forth above in the initial
sentence hereto, Tenant shall be responsible for compliance with the ADA in all
other respects concerning the use and occupancy of the Premises, which
compliance shall include, without limitation (i) provision for full and equal
enjoyment of the goods, services, facilities, privileges, advantages or
accommodations of the Premises as contemplated by and to the extent required by
the ADA, (ii) compliance relating to requirements under the ADA or amendments
thereto arising after the date of this Lease and (iii) compliance relating to
the design, layout, renovation, redecorating, refurbishment, alteration, or
improvement to the Premises made or requested by Tenant at any time following
completion of the Landlord’s Work.


22.           NOTICES. Wherever a notice is required, notice shall be deemed to
have been duly given if in writing and either: (i) personally served; (ii)
delivered by pre-paid nationally recognized overnight courier service; (iii)
forwarded by Registered or Certified mail, return receipt requested, postage
prepaid; (iv) facsimile with a copy mailed by first class U.S. mail or (v)
e-mailed with evidence of receipt and delivery of a copy of the notice by first
class mail; in all such cases addressed to the parties at the following
addresses:

 
Tenant:
Emtec, Inc.
 
11 Diamond Rd,
 
Springfield, NJ
 
Attn: CFO (Greg Chandler)
 
Fax No:
 
E-Mail: gregchandler@emtecinc.com
   
Landlord:
Radnor Center Associates
 
555 East Lancaster Ave, Suite 100
 
Radnor, PA 19087
 
Attn: H. Jeffrey DeVuono
 
Fax No: 610-325-5622
 
E-Mail: jeff.devuono@bdnreit.com
     
with a copy to:
     
Brandywine Realty Trust
 
555 East Lancaster Ave, Suite 100
 
Radnor, PA 19087
 
Attn: Brad A. Molotsky
 
Fax No.: 610-832-4928
 
E-Mail: brad.molotsky@bdnreit.com


 
8

--------------------------------------------------------------------------------

 
 
Each such notice shall be deemed to have been given to or served upon the party
to which addressed on the date the same is delivered or delivery is refused.
 
23.           BROKERS. Landlord and Tenant each represents and warrants to the
other that such party has had no dealings, negotiations or consultations with
respect to the Premises or this transaction with any broker or finder other than
Jones Lang LaSalle. Each party shall indemnify and hold the other harmless from
and against all liability, cost and expense, including attorney’s fees and court
costs, arising out of any misrepresentation or breach of warranty under this
Article. The broker shall be paid by Landlord pursuant to a separate agreement.
 
24.           LANDLORD’S LIABILITY. Landlord’s obligations hereunder shall be
binding upon Landlord only for the period of time that Landlord is in ownership
of the Building; and, upon termination of that ownership, Tenant, except as to
any obligations which are then due and owing, shall look solely to Landlord’s
successor in interest in the Building for the satisfaction of each and every
obligation of Landlord hereunder. Landlord shall have no personal liability
under any of the terms, conditions or covenants of this Lease and Tenant shall
look solely to the equity of Landlord in the Building for the satisfaction of
any claim, remedy or cause of action accruing to Tenant as a result of the
breach of any section of this Lease by Landlord. In addition to the foregoing,
no recourse shall be had for an obligation of Landlord hereunder, or for any
claim based thereon or otherwise in respect thereof, against any past, present
or future trustee, member, partner, shareholder, officer, director, partner,
agent or employee of Landlord, whether by virtue of any statute or rule of law,
or by the enforcement of any assessment or penalty or otherwise, all such other
liability being expressly waived and released by Tenant with respect to the
above-named individuals and entities.
 
25.           RELOCATION. Landlord, at its sole expense, on at least sixty (60)
days’ prior written notice to Tenant, may require Tenant to move from the
Premises to another corner suite of substantially comparable size and decor in
the Building or in the Project. In the event of any such relocation, Landlord
shall pay all the expenses of preparing and decorating the new premises so that
they will be substantially similar to the Premises and shall also pay the
expenses of moving Tenant’s furniture and equipment to the new premises.
 
26.           MISCELLANEOUS PROVISIONS. (a) Successors. The respective rights
and obligations provided in this Lease shall bind and inure to the benefit of
the parties hereto, their successors and assigns; provided, however, that no
rights shall inure to the benefit of any successors or assigns of Tenant unless
Landlord’s written consent for the transfer to such successor and/or assignee
has first been obtained as provided in Article 9 hereof; (b) Governing Law. This
Lease shall be construed, governed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to principles relating to
conflicts of law; (c) Entire Agreement. This Lease, including the Exhibits and
any Riders hereto, supersedes any prior discussions, proposals, negotiations and
discussions between the parties and the Lease contains all the agreements,
conditions, understandings, representations and warranties made between the
parties hereto with respect to the subject matter hereof, and may not be
modified orally or in any manner other than by an agreement in writing signed by
both parties hereto or their respective successors in interest. Without in any
way limiting the generality of the foregoing, this Lease can only be extended
pursuant to the terms hereof, with the due exercise of an option (if any)
contained herein or through a written agreement signed by both Landlord and
Tenant specifically extending the Term. No negotiations, correspondence by
Landlord or offers to extend the term shall be deemed an extension of the
termination date for any period whatsoever; (d) Time of the Essence. TIME IS OF
THE ESSENCE IN ALL PROVISIONS OF THIS LEASE, INCLUDING ALL NOTICE PROVISIONS TO
BE PERFORMED BY OR ON BEHALF OF TENANT; (e) Accord and Satisfaction. No payment
by Tenant or receipt by Landlord of a lesser amount than any payment of Fixed
Rent or Additional Rent herein stipulated shall be deemed to be other than on
account of the earliest stipulated Fixed Rent or Additional Rent due and payable
hereunder, nor shall any endorsement or statement or any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction.
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such Rent or pursue any other right or remedy provided
for in this Lease, at law or in equity; (f) Guaranty. Intentionally omitted. (g)
Force Majeure. If by reason of strikes or other labor disputes, fire or other
casualty (or reasonable delays in adjustment of insurance), accidents, orders or
regulations of any Federal, State, County or Municipal authority, or any other
cause beyond Landlord’s or Tenant’s (as the case may be) reasonable control
(each, a “force majeure event”), Landlord is unable to furnish or is delayed in
furnishing any utility or service required to be furnished by Landlord under the
provisions of this Lease or is unable to perform or make or is delayed in
performing or making any installations, decorations, repairs, alterations,
additions or improvements, or is unable to fulfill or is delayed in fulfilling
any of Landlord’s other obligations under this Lease, no such inability or delay
shall constitute an actual or constructive eviction, in whole or in part, or
entitle Tenant to any abatement or diminution of Fixed Rent, or relieve Tenant
from any of its obligations under this Lease, or impose any liability upon
Landlord or its agents, by reason of inconvenience or annoyance to Tenant, or
injury to or interruption of Tenant’s business, or otherwise. If Tenant is
prohibited from or delayed in performing any of its non-monetary obligations
hereunder due to a force majeure event, it shall not relieve Landlord of its
obligations hereunder during the pendency of such force majeure event. In the
event that Tenant is delayed in performing any act (other than any of its
monetary obligations hereunder) because of a force majeure event, then such
performance shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for an equivalent period. (h)
Financial Statments. Tenant shall furnish to Landlord, Landlord’s Mortgagee,
prospective Mortgage or purchaser reasonably requested financial information;
(i) Authority. Tenant represents and warrants that (a) Tenant is duly organized,
validly existing and legally authorized to do business in the Commonwealth of
Pennsylvania, and (b) the persons executing this Lease are duly authorized to
execute and deliver this Lease on behalf of Tenant. Landlord represents and
warrants that (a) it is duly organized, validly existing and legally authorized
to do business in the Commonwealth of Pennsylvania, (b) the person executing
this Lease is duly authorized to execute and deliver this Lease on its behalf,
and (c) that it has full authority to enter into this Lease, including to grant
to Tenant the tenancy hereby contemplated; (j) Attorneys’ Fees. In connection
with any litigation arising out of this Lease, the prevailing party, Landlord or
Tenant, shall be entitled to recover all costs incurred, including reasonable
attorneys’ fees.
 
 
9

--------------------------------------------------------------------------------

 
 
27.    CONSENT TO JURISDICTION. Tenant hereby consents to the exclusive
jurisdiction of the state courts located in Delaware County and to the federal
courts located in the Eastern District of Pennsylvania.
 
28.    OFAC/PATRIOT ACT COMPLIANCE. Tenant represents, warrants and covenants
that Tenant is not (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) (“Order”) and all applicable provisions of Title III of the USA
Patriot Act (Public Law No. 107-56 (October 26, 2001)); (ii) listed on the
Denied Persons List and Entity List maintained by the United States Department
of Commerce; (iii) listed on the List of Terrorists and List of Disbarred
Parties maintained by the United States Department of State, (iv) listed on any
list or qualification of “Designated Nationals” as defined in the Cuban Assets
Control Regulations 31 C.F.R. Part 515; (v) listed on any other publicly
available list of terrorists, terrorist organizations or narcotics traffickers
maintained by the United States Department of State, the United States
Department of Commerce or any other governmental authority or pursuant to the
Order, the rules and regulations of OFAC (including without limitation the
Trading with the Enemy Act, 50 U.S.C. App. 1-44; the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06; the unrepealed provision of the Iraq
Sanctions Act, Publ.L. No. 101-513; the United Nations Participation Act, 22
U.S.C. § 2349 as-9; The Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The
Foreign Narcotic Kingpin Designation Act, Publ. L. No. 106-120 and 107-108, all
as may be amended from time to time); or any other applicable requirements
contained in any enabling legislation or other Executive Orders in respect of
the Order (the Order and such other rules, regulations, legislation or orders
are collectively called the “Orders”); (vi) engaged in activities prohibited in
the Orders; or (vii) (and has not been) convicted, pleaded nolo contendere,
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes or in
connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.). Tenant
further represents, warrants and covenants that Tenant shall conduct its
business operations in compliance with the forgoing laws, rules, orders and
regulations. Tenant hereby agrees to defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney’s fees and costs) arising from or
related to any breach of the foregoing representations, warranties and
covenants. The breach of either of the above representations, warranties and
covenants by Tenant shall be an Event of Default under this Lease.
 
29.    EARLY ACCESS TO PREMISES. Tenant and its authorized agents, employees and
contractors shall have the right, at Tenant’s own risk, expense and
responsibility, at all reasonable times 15 days prior to the Commencement Date,
to enter the Premises for the purpose of taking measurements and installing its
furnishings, fixtures and equipment.
 
30.    EARLY TERMINATION. Tenant shall have a one-time right to terminate this
Lease at the end of the 50th month of the Term, provided Tenant (i) is not then
in default, (ii) gives Landlord not less than twelve (12) months prior written
notice, and (iii) pays to Landlord, at the time of said notice the sum of
$93,000 representing the unamortized cost of the transaction (“Termination
Payment”). Failure to provide written notice and payment within the prescribed
time frame will be considered by Landlord, without the necessity of additional
notice, as a waiver of this right to terminate. Tenant acknowledges and agrees
that the Termination Payment is not a penalty and is fair and reasonable
compensation to Landlord for the loss of expected rentals from Tenant over the
remainder of the scheduled term.
 
31.    RENEWAL. Provided Tenant is neither in default at the time of exercise
nor has Tenant ever been in default (irrespective of the fact that Tenant cured
such default) of any monetary obligations under this Lease more than twice
during the Term and such monetary default aggregates in excess of $50,109.15,
and Tenant is fully occupying the Premises and the Lease is in full force and
effect. Tenant shall have the right to renew this Lease for one (1) term of five
(5) years beyond the end of the current Term (“Renewal Term”). Tenant shall
furnish written notice of intent to renew nine (9) months prior to the
expiration of the current Term, failing which, such renewal right shall be
deemed waived; time being of the essence. The terms and conditions of this Lease
during the Renewal Term shall remain unchanged except that the annual Fixed Rent
shall increase each year by 3% from the previous year. Anything herein contained
to the contrary notwithstanding. Tenant shall have no right to renew the term
hereof other than or beyond the one (I) term of five (5) years hereinabove
described. It shall be a condition of such Renewal Term that Landlord and Tenant
shall have executed, not less than seven (7) months prior to the expiration of
the Term hereof, an appropriate amendment to this Lease, in form and content
satisfactory to each of them, memorializing the extension of the Term hereof for
the Renewal Term.
 
32.    QUIET ENJOYMENT. Provided Tenant has performed all of the terms and
conditions of this Lease to be performed by Tenant, including the payment of
Fixed Rent and Additional Rent, Tenant shall peaceably and quietly hold and
enjoy the Premises for the Term, without hindrance from Landlord or anyone
claiming by, through or under Landlord, under and subject to the terms and
conditions of this Lease and of any mortgages now or hereafter affecting all of
or any portion of the Premises.
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease, under Seal, the
day and year first above written.

 
10

--------------------------------------------------------------------------------

 
 
WITNESS:
 
LANDLORD:
   
RADNOR CENTER ASSOCIATES
         
By: Brandywine Radnor Center, L.L.C., its general partner
     
[ILLEGIBLE]
 
By: 
Daniel Palazzo
   
Name:  
DANIEL PALAZZO
   
Title: 
VICE PRESIDENT-ASSET MANAGER
     
ATTEST:
 
TENANT:
   
EMTEC, INC.
          
By:
[ILLEGIBLE] 
Name:
 
Name:  
[ILLEGIBLE]
Title:    Secretary
 
Title:
CFO, EMTEC, INC



IF THIS LEASE IS NOT SIGNED BY TENANT BY MARCH 9, 2010, IT WILL AUTOMATICALLY
BECOME NULL AND VOID.


 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
SPACE PLAN

 
 

--------------------------------------------------------------------------------

 


EXHIBIT “B”
Tenant: EMTEC, INC.
Premises: Suite 420, Two Radnor Corporate Center, 100 Matsonford Road, Radnor,
Pennsylvania 19087
Square Footage: 7,342


CONFIRMATION OF LEASE TERM
 
THIS MEMORANDUM is made as of the ___ day of _________, 2010, between RADNOR
CENTER ASSOCIATES, a Pennsylvania limited partnership, with an office at 555
East Lancaster Avenue, Suite 100, Radnor, PA 19087 (“Landlord”) and EMTEC, INC.,
a New Jersey corporation with its principal place of business at 11 Diamond
Road, Springfield, NJ 07081 (“Tenant”), who entered into a lease dated for
reference purposes as of ____________, 2010, covering certain premises located
at Suite 420, Two Radnor Corporate Center, 100 Matsonford Road, Radnor,
Pennsylvania 19087. All capitalized terms, if not defined herein, shall be
defined as they are defined in the Lease.
 
1.    The Parties to this Memorandum hereby agree that the date of
_______________, 2010 is the “Commencement Date” of the Term and the
date _________________ is the expiration date of the Lease.
 
2.    Tenant hereby confirms the following:
 
(a)    That it has accepted possession of the Premises pursuant to the terms of
the Lease;
 
(b)    That the improvements, including the Landlord’s Work required to be
furnished according to the Lease by Landlord have been substantially completed;
 
(c)    That the $16,703.05 Security Deposit has been paid as provided in the
Lease;
 
(d)    That there is no default by Landlord or Tenant under the Lease and the
Lease is in full force and effect;
 
(e)    That the total cost of the renovations to the Premises was
______________. The amount of $_______ over the amount of the Tenant Allowance
is being amortized into Fixed Rent at 8.5% interest. Accordingly, Fixed Rent
shall be payable as follows:
 
3.      Landlord hereby confirms to Tenant that its Building Number is 592 and
its Lease Number is _______________. This information must accompany each Rent
check or wire payment.
 
4.      Tenant’s Notice Address is:            Tenant’s Billing Address is:
 
Emtec, Inc.
11 Diamond Rd,
Springfield, NJ
Attn: CFO (Greg Chandler)
Fax No:
E-Mail: gregchandler@emtecinc.com

 
 

--------------------------------------------------------------------------------

 
 
5.    This Memorandum, each and all of the provisions hereof, shall inure to the
benefit, or bind, as the case may require, the parties hereto, and their
respective successors and assigns, subject to the restrictions upon assignment
and subletting contained in the Lease.
 
WITNESS:
 
LANDLORD:
   
RADNOR CENTER ASSOCIATES
         
By: Brandywine Radnor Center, L.L.C., its general partner
         
By: 
       
WITNESS:
 
TENANT:
   
EMTEC, INC.
         
By: 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT “C”
 
OFFICE CLEANING SPECIFICATIONS
 
DAILY
Empty Trash and Recycle
Remove Spots/Spills from Carpet
Remove Visible Debris/Litter from Carpet
Spot Clean Desks and Tables
Straighten Chair – Furniture
Turn Off Lights
 
WEEKLY
Dust Desks and Computer Monitors
Vacuum Carpet
Clean Wastebaskets
Clean Light Fixtures and Vents
Clean Telephones
Clean Walls, Switch Plates and Baseboards
Dust File Cabinets, Partitions and Bookshelves
Clean Chairs
Clean Doors
Clean Tables
Dust Pictures and Surfaces Over 5’
Dust Window Sills, Ledges and Radiators
Spot Clean Side Light Glass
 
RESTROOM CLEANING SPECIFICIATIONS
DAILY
Sinks
Floors
Counters
Trash Receptacle
Toilet/Urinals
Dispensers
Door
Spot Clean Walls
Spot Clean Partitions
 
WEEKLY
Dust Lights
Dust Surfaces Over 5’
Ceiling Vents
Clean Walls
Clean Partitions
 
FLOOR CARE SPECIFICIATIONS
 
DAILY
Spot Clean Carpet
 
WEEKLY
Burnish Polished Surfaces
 
MONTHLY
Machine Scrub Restroom Floors
Scrub and Recoat Copy Room Floors
Scrub and Recoat Kitchenette Floors
 
ONCE EVERY FOUR MONTHS
Shampoo Conference Room Carpets
 
YEARLY
Strip and Refinish all vinyl tile
 
THESE SPECIFICATIONS ARE SUBJECT TO CHANGE WITHOUT NOTICE
 THE COST FOR ANY CLEANING OVER AND ABOVE THE STANDARD CLEANING
SPECIFICATIONS IS TO BE BORNE BY THE TENANT.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT “D”


BUILDING RULES AND REGULATIONS
LAST REVISION: January 1, 2009
 
Landlord reserves the right to rescind any of these rules and make such other
and further rules and regulations as in the judgment of Landlord shall from time
to time be needed for the safety, protection, care and cleanliness of the
Project, the operations thereof, the preservation of good order therein and the
protection and comfort of its tenants, their agents, employees and invitees,
which rules when made and notice thereof given to Tenant shall be binding upon
him, her or it in a like manner as if originally prescribed.
 
1.
Sidewalks, entrances, passages, elevators, vestibules, stairways, corridors,
halls, lobby and any other part of the Building shall not be obstructed or
encumbered by any Tenant or used for any purpose other than ingress or egress to
and from each tenant’s premises. Landlord shall have the right to control and
operate the common portions of the Building and exterior facilities furnished
for common use of the tenants (such as the eating, smoking, and parking areas)
in such a manner as Landlord deems appropriate.

 
2.
No awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord. All drapes, or window
blinds, must be of a quality, type and design, color and attached in a manner
approved by Landlord.

 
3.
No showcases or other articles shall be put in front of or affixed to any part
of the exterior of the Building, or placed in hallways or vestibules without
prior written consent of Landlord.

 
4.
Restrooms and other plumbing fixtures shall not be used for any purposes other
than those for which they were constructed and no debris, rubbish, rags or other
substances shall be thrown therein. Only standard toilet tissue may be flushed
in commodes. All damage resulting from any misuse of these fixtures shall be the
responsibility of the tenant who, or whose employees, agents, visitors, clients,
or licensees shall have caused same.

 
5.
No tenant, without the prior consent of Landlord, shall mark, paint, drill into,
bore, cut or string wires or in any way deface any part of the Premises or the
Building of which they form a part except for the reasonable hanging of
decorative or instructional materials on the walls of the Premises.

 
6.
Tenants shall not construct or maintain, use or operate in any part of the
project any electrical device, wiring or other apparatus in connection with a
loud speaker system or other sound/communication system which may be heard
outside the Premises. Any such communication system to be installed within the
Premises shall require prior written approval of Landlord.

 
7.
No mopeds, skateboards, scooters or other vehicles and no animals, birds or
other pets of any kind shall be brought into or kept in or about the Building
other than a service animal performing a specified task.

 
8.
No tenant shall cause or permit any unusual or objectionable odors to be
produced upon or permeate from its premises.

 
9.
No space in the Building shall be used for the manufacture of goods for sale in
the ordinary course of business, or for sale at auction of merchandise, goods or
property of any kind.

 
10.
No tenant, or employees of tenant, shall make any unseemly or disturbing noises
or disturb or interfere with the occupants of this or neighboring buildings or
residences by voice, musical instrument, radio, talking machines, or in any way.
All passage through the Building’s hallways, elevators, and main lobby shall be
conducted in a quiet, business-like manner. Skateboarding, rollerblading and
rollerskating shall not be permitted in the Building or in the common areas of
the Project.

 
11.
No tenant shall throw anything out of the doors, windows, or down corridors or
stairs of the Building.

 
12.
Tenant shall not place, install or operate on the Premises or in any part of the
Project, any engine, stove or machinery or conduct mechanical operations or cook
thereon or therein (except for coffee machine, microwave oven, toasters and/or
vending machine), or place or use in or about the Premises or Project any
explosives, gasoline, kerosene oil, acids, caustics or any other flammable,
explosive, or hazardous material without prior written consent of Landlord.

 
13.
No smoking is permitted in the Building, including but not limited to the
Premises, rest rooms, hallways, elevators, stairs, lobby, exit and entrances
vestibules, sidewalks, parking lot area except for the designated exterior
smoking area. All cigarette ashes and butts are to be deposited in the
containers provided for same, and not disposed of on sidewalks, parking lot
areas, or toilets within the Building rest rooms.

 
14.
Tenants are not to install any additional locks or bolts of any kind upon any
door or window of the Building without prior written consent of Landlord. Each
tenant must, upon the termination of tenancy, return to the Landlord all keys
for the Premises, either furnished to or otherwise procured by such tenant, and
all security access cards to the Building.

 
 
 

--------------------------------------------------------------------------------

 
 
15.
All doors to hallways and corridors shall be kept closed during business hours
except as they may be used for ingress or egress.

 
16.
Tenant shall not use the name of the Building, Project or Landlord in any way in
connection with his business except as the address thereof. Landlord shall also
have the right to prohibit any advertising by tenant, which, in its sole
opinion, tends to impair the reputation of the Building or its desirability as a
building for offices, and upon written notice from Landlord, tenant shall
refrain from or discontinue such advertising.

 
17.
Tenants must be responsible for all security access cards issued to them, and to
secure the return of same from any employee terminating employment with them.
Lost cards shall cost $35.00 per card to replace. No person/company other than
Building tenants and/or their employees may have security access cards unless
Landlord grants prior written approval.

 
18.
All deliveries by vendors, couriers, clients, employees or visitors to the
Building which involve the use of a hand cart, hand truck, or other heavy
equipment or device must be made via the Freight Elevator, if such Freight
Elevator exists in the Building. Tenant shall be responsible to Landlord for any
loss or damage resulting from any deliveries made by or for tenant to the
Building. Tenant shall procure and deliver a certificate of insurance from
tenant’s movers which certificate shall name Landlord as an additional insured.

 
19.
Landlord reserves the right to inspect all freight to be brought into the
Building, and to exclude from the Building all freight or other material which
violates any of these rules and regulations.

 
20.
Tenant will refer all contractors, contractor’s representatives and installation
technicians, rendering any service on or to the premises for tenant, to Landlord
for Landlord’s approval and supervision before performance of any contractual
service or access to Building. This provision shall apply to all work performed
in the Building including installation of telephones, telegraph equipment,
electrical devices and attachments and installations of any nature affecting
floors, walls, woodwork, trim, windows, ceilings, equipment or any other
physical portion of the Building. Landlord reserves right to require that all
agents of contractors/vendors sign in and out of the Building.

 
21.
Landlord reserves the right to exclude from the Building at all times any person
who is not known or does not properly identify himself to Landlord’s management
or security personnel.

 
22.
Landlord may require, at its sole option, all persons entering the Building
after 6 PM or before 7 AM, Monday through Friday and at any time on Holidays,
Saturdays and Sundays, to register at the time they enter and at the time they
leave the Building.

 
23.
No space within the Building, or in the common areas such as the parking lot,
may be used at any time for the purpose of lodging, sleeping, or for any immoral
or illegal purposes.

 
24.
No employees or invitees of tenant shall use the hallways, stairs, lobby, or
other common areas of the Building as lounging areas during “breaks” or during
lunch periods.

 
25.
No canvassing, soliciting or peddling is permitted in the Building or its common
areas by tenants, their employees, or other persons.

 
26.
No mats, trash, or other objects shall be placed in the public corridors,
hallways, stairs, or other common areas of the Building.

 
27.
Tenant must place all recyclable items of cans, bottles, plastic and office
recyclable paper in appropriate containers provided by Landlord in each tenant’s
space. Removal of these recyclable items will be by Landlord’s janitorial
personnel.

 
28.
Landlord does not maintain suite finishes which are non-standard, such as
kitchens, bathrooms, wallpaper, special lights, etc. However, should the need
arise for repair of items not maintained by Landlord, Landlord at its sole
option, may arrange for the work to be done at tenant’s expense.

 
29.
Drapes installed by tenant, which are visible from the exterior of the Building,
must be cleaned by Tenant at its own expense, at least once a year.

 
30.
No pictures, signage, advertising, decals, banners, etc. are permitted to be
placed in or on windows in such a manner as they are visible from the exterior,
without the prior written consent of Landlord.

 
31.
Tenant or tenant’s employees are prohibited at any time from eating or drinking
in hallways, elevators, rest rooms, lobby or lobby vestibules.

 
32.
Tenant shall be responsible to Landlord for any acts of vandalism performed in
the Building by its employees, agents, invitees or visitors.

 
 
 

--------------------------------------------------------------------------------

 
 
33.
No tenant shall permit the visit to its Premises of persons in such numbers or
under such conditions as to interfere with the use and enjoyment of the
entrances, hallways, elevators, lobby or other public portions or facilities of
the Building and exterior common areas by other tenants.

 
34.
Landlord’s employees shall not perform any work or do anything outside of their
regular duties unless under special instructions from Landlord. Requests for
such requirements must be submitted in writing to Landlord.

 
35.
Tenant agrees that neither tenant nor its agents, employees, licensees or
invitees will interfere in any manner with the installation and/or maintenance
of the heating, air conditioning and ventilation facilities and equipment.

 
36.
Landlord will not be responsible for lost or stolen personal property,
equipment, money or jewelry from tenant’s area or common areas of the Project
regardless of whether such loss occurs when area is locked against entry or not.

 
37.
Landlord will not permit entrance to tenant’s Premises by use of pass key
controlled by Landlord, to any person at any time without written permission of
tenant, except employees, contractors or service personnel supervised or
employed by Landlord.

 
38.
Tenant and its agents, employees and invitees shall observe and comply with the
driving and parking signs and markers on the Building grounds and surrounding
areas.

 
39.
Tenant and its employees, invitees, agents, etc. shall not enter other separate
tenants’ hallways, restrooms or premises unless they have received prior
approval from Landlord’s management.

 
40.
Tenant shall not use or permit the use of any portion of the Premises for
outdoor storage.

 
***********
 
 
 

--------------------------------------------------------------------------------

 
